DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 3/28/22, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-12, 14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (“Three-dimensional Reconstructions of Electrostatic Potential Distributions with 1.5 nm Resolution Using Off-Axis Electron Holography” Journal of Electron Microscopy, Col. 61, No. 2, 2012, pages 77-84) (of record) in view of Herr et al. (2001/0041296).
Consider claim 1, Tanigaki et al. disclose a method comprising:
forming, with an electron beam (an electron beam is provided via the Hitachi HF-3000x TEM) [pg. 78 Instrumentation], a hologram of a sample (specimen) and a known object (PT nanoparticles);
forming a reconstruction of the known object using a reconstruction algorithm (via IMOD software package);
comparing the reconstruction of the known object to a reference reconstruction of the known object (“After this calibration, we corrected the shifts of the object position in the tilt series using the tracking marker method of the IMOD software package [24] with the Pt nanoparticles as fiducial markers”); and
adjusting a reconstruction of the sample based on the comparison of the reconstruction of the known object to the reference reconstruction of the known object (i.e. the shift of the different object reconstructions is compared and corrected with regard to a chosen, reconstructed reference image of the fiducial markers) [pg. 80, left col. 2nd paragraph].
However, Tanigaki does not explicitly disclose providing an electron beam having an energy in a range from 50 to 500 eV.  Tanigaki and Herr are related as methods utilizing electron beams. Herr discloses an electron beam having an energy in the range from 50 to 500 eV (the electron beam can have an energy less than 100eV) [0034-0035].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Tanigaki, to include the electron beam source with an energy less than 100eV, as taught by Herr, in order to reduce potential damage by utilizing a beam generated using relatively low energy.
Consider claim 2, the modified Tanigaki et al. reference discloses a method, wherein the known object is at least the size of the hologram resolution, is of comparable size to the sample, and has a known or determinable size and structure (see figures 3-4 of Tanigaki et al, the object is at least the size of the resolution, has a determinable size/structure and is comparable to the sample).
Consider claim 3, the modified Tanigaki et al. reference discloses a method, wherein forming a hologram of a sample and a known object includes: imaging the sample and the known object with an electron beam (an electron beam is provided via the Hitachi HF-3000x TEM) [pg. 78 Instrumentation of Tanigaki et al].
Consider claim 5, the modified Tanigaki et al. reference discloses a method, wherein the adjustment of the reconstruction algorithm corrects for system parameters that can vary and affect reconstructions (drifts and vibrations are accounted for using the tracker method of IMOD software) [pg. 78, 80 of Tanigaki et al].
Consider claim 6, the modified Tanigaki et al. reference discloses a method, wherein the system parameters include vibrational noise, hologram magnification, and electron beam coherence (drifts and vibrations are accounted for using the tracker method of IMOD software) [pg. 78, 80 of Tanigaki et al].
Consider claim 7, the modified Tanigaki et al. reference discloses a method, wherein adjusting the reconstruction algorithm for electron beam coherence affects contrast of reconstructions (The algorithm is adjusted via the IMOD software package.  IMOD software provides for general contrast enhancement so that the contrast of the reconstructions would be affected by adjusting the reconstruction algorithm) [pg. 78, 80 of Tanigaki et al].
Consider claim 9, the modified Tanigaki et al. reference discloses a method, further including: depositing the sample on a substrate; and depositing the known object on the substrate (the PT nanoparticles and the amorphous silicon pillar are deposited together) [pg. 79 of Tanigaki et al].
Consider claim 10, the modified Tanigaki et al. reference discloses a method, wherein the sample and known object are deposited together (the PT nanoparticles and the amorphous silicon pillar are deposited together) [pg. 79 of Tanigaki et al].
Consider claim 11, Tanigaki et al. disclose an apparatus comprising:
an electron emitter coupled to provide an electron beam (an electron beam is provided via the Hitachi HF-3000x TEM) [pg. 78 Instrumentation];
a detector (CCD) arranged to receive the electron beam after the electron beam interacts with a sample (specimen) and a fiducial (PT nanoparticles) [pg. 78, Instrumentation]; and
a controller (via IMOD software package) coupled at least to the detector to receive holograms of the sample and fiducial acquired by the detector [pg. 80, paragraph 2, left column], the controller including code that, when executed, causes the controller to:
form a reconstruction of the fiducial using a reconstruction algorithm (via IMOD software package);
compare the reconstruction of the fiducial to a known reconstruction of the fiducial (“After this calibration, we corrected the shifts of the object position in the tilt series using the tracking marker method of the IMOD software package [24] with the Pt nanoparticles as fiducial markers); and
adjust a reconstruction of the sample based on the comparison (i.e. the shift of the different object reconstructions is compared and corrected with regard to a chosen, reconstructed reference image of the fiducial markers) [pg. 80, left col. 2nd paragraph].
However, Tanigaki does not explicitly disclose providing an electron beam having an energy in a range from 50 to 500 eV.  Tanigaki and Herr are related as methods utilizing electron beams. Herr discloses an electron beam having an energy in the range from 50 to 500 eV (the electron beam can have an energy less than 100eV) [0034-0035].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Tanigaki, to include the electron beam source with an energy less than 100eV, as taught by Herr, in order to reduce potential damage by utilizing a beam generated using relatively low energy.
Consider claim 12, the modified Tanigaki et al. reference discloses an apparatus, wherein the fiducial is at least the size of the hologram resolution, is of comparable size to the sample, and has a known or determinable size and structure (see figures 3-4 of Tanigaki et al, the object is at least the size of the resolution, has a determinable size/structure and is comparable to the sample).
Consider claim 14, the modified Tanigaki et al. reference discloses an apparatus, wherein the adjustment of the reconstruction of the sample corrects for system parameters that can vary and affect reconstructions (drifts and vibrations are accounted for using the tracker method of IMOD software) [pg. 78 of Tanigaki et al].
Consider claim 15, the modified Tanigaki et al. reference discloses an apparatus, wherein the system parameters include vibrational noise, hologram magnification, and electron beam coherence (drifts and vibrations are accounted for using the tracker method of IMOD software) [pg. 78 of Tanigaki et al].
Consider claim 16, the modified Tanigaki et al. reference discloses an apparatus, wherein adjusting the reconstruction algorithm for electron beam coherence affects contrast of reconstructions (The algorithm is adjusted via the IMOD software package.  IMOD software provides for general contrast enhancement so that the contrast of the reconstructions would be affected by adjusting the reconstruction algorithm) [pg. 78, 80 of Tanigaki et al].
Consider claim 18, the modified Tanigaki et al. reference discloses does not explicitly disclose that the sample is a biological sample.  Although Tanigaki does not explicitly disclose that the sample is biological, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the sample could be biological since samples are disclosed and there are a finite potential ways in which the sample can be selected (i.e. biological or non-biological).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the sample to be a biological sample in order to utilize the TEM for medical purposes.
9.	Claims 8, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanigaki et al. (“Three-dimensional Reconstructions of Electrostatic Potential Distributions with 1.5 nm Resolution Using Off-Axis Electron Holography” Journal of Electron Microscopy, Col. 61, No. 2, 2012, pages 77-84) (of record) in view of Herr et al. (US 2001/0041296) as applied to claims 1 and 11 above, and in further view of Own et al. (US 2019/0287759) (of record).
Consider claim 8, the modified Tanigaki et al. reference discloses a method, wherein the known object is a Bucky Ball, RNA molecule, DNA molecule, or a platinum nanoparticle (PT nanoparticles are used as fiducial markers/known object; fig. 3) [pg. 79].  However, Tanigaki does not explicitly disclose that the nanoparticles are gold-platinum nanoparticles.  Tanigaki and Own are related as electron microscopy devices.  Own discloses a gold nanoparticles [0033].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nanoparticles of Tanigaki to include the gold nanoparticles, as taught by Own, in order enhance testing optimization.
Consider claim 13, the modified Tanigaki et al. reference discloses an apparatus, wherein the fiducial is a Bucky Ball, RNA molecule, DNA molecule, or a gold-platinum nanoparticle (PT nanoparticles are used as fiducial markers/known object; fig. 3) [pg. 79].  Tanigaki and Own are related as electron microscopy devices.  Own discloses a gold nanoparticles [0033].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the nanoparticles of Tanigaki to include the gold nanoparticles, as taught by Own, in order enhance testing optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872